Citation Nr: 0629583	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
including as due to asbestos exposure in service.

2.  Whether new and material evidence was submitted to reopen 
a claim for service connection for myositis of the neck and 
back, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
December 1958 and January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue of entitlement to service connection for myositis 
of the neck and back is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has an asbestos-related lung disorder.

2.  The evidence fails to show that the veteran's current 
asbestos-related lung disorder is related to exposure to 
asbestos during his military service.

3.  The RO denied the veteran service connection for myositis 
of the neck and back in an April 1967 rating decision.  The 
veteran did not appeal that decision, and it is final.

4.  Some of the new evidence submitted subsequent to April 
1967 in support of the veteran's claim for service connection 
for myositis of the neck and back is material.



CONCLUSIONS OF LAW

1.  The veteran's asbestos-related lung disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).

2.  The April 1967 RO rating decision that denied service 
connection for myositis of the neck and back is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2005).

3.  New and material evidence has been received and the 
veteran's claim for service connection for myositis of the 
neck and back is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim for a lung disorder 
was initially adjudicated in September 1995, prior to the 
enactment of VA's current notice requirements.  Thus notice 
was provided to the veteran subsequent to the initial AOJ 
decision in May 2001, and the veteran's claim was 
readjudicated in an April 2003 Supplemental Statement of the 
Case.  Additional notice was provided to the veteran in 
December 2004, June 2005 and November 2005, and his claim was 
readjudicated in a March 2006 Supplemental Statement of the 
Case.    

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of the notices provided to the veteran, 
read as a whole, fully comply with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover his claim was subsequently 
readjudicated after providing the veteran with an opportunity 
to respond to each notice.  The veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  

As for the veteran's claim to reopen for service connection 
for his neck and back problems, notice was sent to the 
veteran in December 2003, before the initial adjudication of 
the claim in June 2004.  Additional notice was provided to 
the veteran in January 2005.  These notices fully comply with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The Board 
acknowledges that the December 2003 notice failed to notify 
the veteran of the fourth Pelegrini II element (i.e., provide 
any evidence in his or her possession that pertains to the 
claim), but such notice was provided in the January 2005 
notice and the RO subsequently readjudicated his claim in a 
May 2005 Statement of the Case.  Thus VA has cured any defect 
in the initial notice letter, and there is no prejudice to 
the veteran.  The Board also notes that during the pendency 
of this appeal, the Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which established additional requirements with 
respect to the content of notice for reopening claims.  Since 
the Board is reopening the claim, any failure to provide 
notice as specified in Kent is harmless error.  

The Board notes that the veteran has not been provided notice 
that a disability rating or an effective date for the award 
of benefits will be assigned if service connection is 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial hereafter of the 
veteran's claim, any questions as to a disability rating or 
an effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of his claim.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
any defect in the initial notice provided to the veteran.  
Further, the Board finds that the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
medical records are in the record for August 2001 through 
February 2003.  The veteran identified private treatment 
records related to his claims, which either the RO obtained 
or the veteran submitted.  In addition, records from the 
Social Security Administration were obtained.  The veteran 
was notified in the rating decisions, Statements of the Case 
and Supplemental Statements of the Case of what evidence the 
RO had obtained and considered in rendering its decisions.  
He has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  In 
connection with his claim for service connection for a lung 
disorder, the veteran was provided with VA examinations in 
June 1996, July 2001, and March 2003.

With respect to his claim to reopen for service connection 
for myositis of the neck and back, when a claim is one to 
reopen a finally decided claim, VA is not obligated to 
provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2005).  As set forth below, new 
and material evidence has been submitted to reopen the 
veteran's claim, and the veteran's claim is remanded for 
additional development including the scheduling of a VA 
examination.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  



II.  Service Connection for a Lung Disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence shows that the veteran is diagnosed to 
have two respiratory disorders.  The most recent VA 
examination was conducted in March 2003.  After considering 
all the evidence, the examiner diagnosed the veteran to have 
moderate obstructive pulmonary disease and asbestos-related 
pleural disease.  Thus the veteran has current respiratory 
disabilities.  The question is whether the veteran's current 
respiratory disabilities are related to his military service.

The veteran claims that his current respiratory disorders are 
related to exposure to asbestos in service.  There is no 
statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief or indirect exposure 
to asbestos.  Id. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  In support of his claim, the veteran has 
submitted multiple statements relating to his claimed 
asbestos exposure and has also testified multiple times to 
those facts as well.  Thus, the veteran provided the RO with 
the required details and it was unnecessary for the RO to 
make further inquiry.  The RO obtained the veteran's service 
personnel and medical records as well as the private 
treatment records identified by the veteran.  The RO made 
multiple inquiries to various authorities who handle military 
information, requesting any evidence that the veteran may 
have been exposed to asbestos while in service.  Furthermore, 
the veteran identified a potential pre-service exposure risk 
and litigation related thereto, about which the RO sought to 
obtain information from the veteran but was unsuccessful.  
The veteran testified at a hearing that he had no additional 
information regarding this matter.  

It is clear from the medical evidence that the veteran has an 
asbestos-related lung disorder in the form of calcified 
pleural plaques in the base of his lungs bilaterally.  This 
condition was initially found in 1993 on x-ray and the 
treatment records indicate it is consistent with asbestos 
exposure.  The medical evidence, however, also shows that the 
veteran has obstructive pulmonary disease, which has not been 
related to asbestos exposure.

The veteran's service medical records are silent for any 
complaints about or treatment for any respiratory disorder.  
Although the Board acknowledges that evidence of an asbestos-
related disorder may not show up for 10 or more years after 
exposure, the veteran's chronic obstructive pulmonary disease 
is not an asbestos-related disease.  The Board finds that the 
preponderance of the evidence is against finding that the 
veteran's current chronic obstructive pulmonary disease is 
related to his military service because there is no evidence 
of incurrence in service or for many years after service.  In 
fact, the medical evidence does not reveal findings of any 
obstructive pulmonary disease until 1996 at the earliest.  
Thus, service connection for chronic obstructive pulmonary 
disease is not warranted.

The veteran does, however, clearly have a lung condition 
related to asbestos exposure, i.e., calcified pleural plaques 
at the lung bases bilaterally.  The evidence, however, fails 
to establish that his current asbestos-related lung disorder 
is related to exposure to asbestos in service.  

The veteran claims that, at each duty station in service, he 
was exposed to asbestos.  The veteran's first assignment 
after boot camp was at the Brooklyn Naval Receiving Station.  
He says that there was asbestos in both his work and living 
quarters and that, each morning he arrived at work, he would 
have to clean white powder off of every surface, which he 
says came from overhead pipes covered in what he called 
"white flaky asbestos."  The veteran worked in an office as 
a personnel clerk, processing incoming reservists going on 
active duty.  He also says that his living quarters had 
overhead pipes also covered with asbestos.  In support of his 
claim, the veteran submitted a statement from a fellow 
service member who was stationed at the Brooklyn Naval 
Receiving Station at the same time as the veteran.  In his 
statement, this person said that he was the base photographer 
assigned to the photo/ID offices in the personnel department 
in which the veteran also worked.  He also says that he 
verifies that they believed there was an asbestos problem in 
parts of the receiving station, and he recalls pipes coated 
with plaster type material containing asbestos falling in 
their office, photo lab and living quarters.  

After about one year at the Brooklyn Naval Receiving Station, 
the veteran was transferred to Keflavik, Iceland.  He also 
claims exposure to asbestos in both his work and living 
quarters at this duty station.  The veteran again worked in 
personnel.  In June 1965, he was transferred to the USS 
Bushnell on which he served until his discharge in January 
1967.  He has said that the work and especially the living 
quarters had pipes that were covered with asbestos.  He 
continued to work as a personnel man during that assignment.  

Despite multiple attempts, VA has been unable to verify that 
the veteran was actually exposed to asbestos at any of his 
duty stations.  The RO contacted the National Personnel 
Records Center, the Department of Navy Naval Historical 
Center, and the National Archives and Records Administration.  
None of these sources have been able to confirm that there 
was asbestos at any of the veteran's duty stations.  Simply 
because the veteran was in the Navy and stationed at a Naval 
Receiving Station or onboard a ship is insufficient to 
establish exposure to asbestos.  There is no presumption that 
a veteran was exposed to asbestos in service.  See Dyment v. 
West, 13 Vet. App. 141, 146 (1999), aff'd , Dyment v. 
Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

Furthermore, although the veteran and his friend both state 
that they believed the white powder and plaster like material 
around the pipes was asbestos, neither of them provided any 
proof to support their belief.  At a February 2004 hearing 
before a Decision Review Officer, the veteran conceded that 
he does not actually know that the white coating around the 
pipes was asbestos, and that he has no expertise about pipes.  
His friend stated that they "believed" the white powder to 
be asbestos.  Neither the veteran nor his friend have 
identified any official report that the white plaster around 
the pipes contained asbestos.  In addition, neither the 
veteran nor his friend is qualified to provide an opinion 
that the white plaster they saw around the pipes at the 
Brooklyn Naval Receiving Station did in fact contain 
asbestos.  Nor is the veteran qualified to testify of this 
fact for any of the other locations he was assigned.  Neither 
the veteran nor his friend has shown, nor have they claimed, 
that they have expertise in the field of chemistry, or any 
other field, that would give them expertise in identifying 
asbestos, and are thus capable of rendering an opinion as to 
the presence of asbestos.  Therefore, their statements that 
the white plaster was asbestos or contained asbestos are 
insufficient to demonstrate that asbestos was in fact present 
in the working and living quarters at any of the veteran's 
duty stations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Finally, the medical evidence shows that the veteran 
initially attributed his asbestos-related lung disorder to a 
period of about five months in 1960 (prior to his entry into 
the Navy) when he worked as a plumber's apprentice at a 
nuclear power plant construction site.  At a December 10, 
1993 physical examination, the veteran reported a history of 
exposure to high doses of asbestos while working at an atomic 
reactor as a plumber and fitter with several of his co-
workers already dying.  A letter from his pulmonologist to 
his primary doctor dated December 27, 1993 indicates that the 
veteran applied for asbestos benefits but was denied due to 
the absence of disability associated with the plaques.  
Treatment records show notes of conversations with the 
veteran in October 1993 and December 1993 relating to 
pursuing litigation relating to his asbestos exposure and 
that an attorney told him that the calcified pleural plaques 
were not a compensable asbestos-related problem.  

The veteran testified at several hearings in 2003 and 2004 
that the plumbers and fitters union for which he worked for 
in 1960 filed a class action for benefits of all the plumbers 
and fitters who worked on construction of the atomic reactor, 
and he thinks that his name was included but he did not 
receive any compensation from it.  He said that it was after 
having a conversation in late 1993 with his father that he 
learned about the lawsuit and that he had been included in 
it.  He also testified that he was not sure that he was 
exposed to asbestos and that he spent at least half of his 
time working outside.  

The Board finds that the veteran's testimony is inconsistent 
with his statements shown in the medical records with regard 
to his pre-service exposure and any litigation relating 
thereto.  The 1993 medical records show the veteran reporting 
only pre-service exposure and that he was exposed to "high 
doses" of asbestos during his work at the nuclear plant 
construction site.  He also reported that other workers from 
that construction job had already died.  The treatment 
records from his pulmonologist clearly show that, once the 
veteran found out about the calcified pleural plaques in his 
lungs, he sought legal counsel about bringing litigation, but 
the attorney refused to take his case because he did not have 
a compensable disability at that time.  The Board finds the 
veteran's statements included in the medical records to be 
more probative than his testimony given 10 years later 
because the statements in the medical records were made 
contemporaneously with seeking medical attention rather than 
made many years later and in the context of seeking monetary 
benefits.  

Thus the evidence shows the veteran had pre-service exposure 
to asbestos, but there is no evidence that the veteran was 
actually exposed to asbestos in service or that he incurred 
any other lung disorder during his periods of active duty.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
lung disorder, including as due to exposure to asbestos in 
service, and the benefit of the doubt doctrine does not 
apply.  The veteran's appeal must, therefore, be denied.

III.  Claim to Reopen for Service Connection for Myositis of 
the Neck and Back

The veteran's claim for service connection for myositis of 
the neck and back was previously denied by an April 1967 
rating decision.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In December 2003, the RO received the veteran's claim for 
service connection for back and neck problems to include 
arthritis.  Since a claim for service connection for a neck 
and back disorder had been previously denied, that is a claim 
to reopen.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
 
The evidence received subsequent to April 1967 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The Board finds that new and material evidence has been 
submitted and reopens the veteran's claim for service 
connection for myositis of the neck and back.  The veteran's 
service medical records were not available in April 1967, but 
are now in the record and show treatment for injuries to the 
neck and back from a "car mishap" in February 1964.  This 
evidence is material in that it raises a possibility of 
substantiating the veteran's claim.  

Accordingly, the Board finds that evidence received 
subsequent to April 1967 is new and material and serves to 
reopen the claim for service connection for myositis of the 
neck and back.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with VA's duty to notify and 
assist the veteran in developing his claim.  This is detailed 
in the REMAND below.


ORDER

Entitlement to service connection for a lung disorder, 
including as due to asbestos exposure in service, is denied.

New and material evidence having been presented, the 
veteran's claim for service connection for myositis of the 
neck and back is reopened and, to that extent only, the 
appeal is granted.


REMAND

The veteran's claim for service connection for myositis of 
the neck and back is remanded for additional development.  
The service medical records received after April 1967 show 
that the veteran was seen on February 24, 1964 in sick call.  
This treatment record shows the veteran was involved in a 
"car mishap" on February 21, 1964 and sustained multiple 
bruises.  He complained of severe headaches, neck and 
lumbosacral pain, and blurred vision.  On physical 
examination, his neck was rigid with pain on flexion and 
extension, and his lumbosacral area was also painful on 
flexion and extension.  The diagnosis was cervical and 
lumbosacral sprain.  

A January 1967 VA treatment note indicates that the veteran 
was being treated for myositis of the left side of the neck 
and back, which had started about four days prior to 
treatment.  The next evidence of treatment is from October 
1992, when the veteran was seen for a motor vehicle accident 
in which he was rear ended.  He complained of soreness in his 
neck and back.  The diagnosis was cervical and lumbar strain.  
The final evidence of treatment for the veteran's neck and 
back is from 1994.  This evidence shows the veteran was 
injured in January 1994 in another motor vehicle accident in 
which his tractor trailer hit another trailer on the side of 
the road.  He complained of headache, neck stiffness, and 
musculoskeletal stiffness diffusely.  The assessment was neck 
and lumbosacral strain with muscle spasm secondary to motor 
vehicle collision.  A magnetic resonance imaging study 
conducted in March 1994 showed the veteran had cervical 
spondylosis with degenerative disc disease, C5-6 and C6-7, 
with cervical spinal stenosis, C5 and C6.  No more current 
treatment records are available in the claims file.

The Board finds that this evidence is sufficient to require a 
VA examination in order to determine the current nature of 
the veteran's claimed neck and back disorder and to obtain an 
opinion as to whether any current disorder is related to the 
February 1964 cervical and lumbosacral strain mentioned in 
service or to the post-service motor vehicle accidents in 
October 1992 and/or January 1994.  

In addition, the veteran should be asked to identify any 
current treatment he has received, either VA or non-VA, for 
his neck and back disorder, and all identified treatment 
records should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be notified of the 
requirements of establishing a disability 
rating and effective date pursuant to Dingess 
v. Nicholson.

2.  The veteran should be asked to identify all 
VA and non-VA treatment he has received for his 
claimed neck and back disorder since 1994 and 
to complete release forms authorizing VA to 
request copies of them from the identified 
private medical care providers.  If the veteran 
provides completed release forms, the medical 
records identified should be requested and, if 
possible, obtained.  Any VA treatment records 
identified should be obtained from the 
identified VA facility.  In making the request, 
it should be specified that copies of the 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to obtain 
these records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and his representative should be 
notified of unsuccessful efforts in this regard 
and afforded an opportunity to submit the 
identified records.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA spine examination.  The claims file 
must be provided to the examiner for review in 
conjunction with the examination.

After reviewing the file and conducting any 
required tests, the examiner should provide a 
diagnosis of any current neck and/or back 
disorder.  If the examiner finds a current neck 
and/or back disorder exists, he/she should 
render an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
disorder is related to the cervical and 
lumbosacral strain noted in the veteran's 
service medical records or to one or both of 
the intervening motor vehicle accidents in 
October 1992 and January 1994, or to any other 
cause.  In rendering the opinion, the examiner 
provide a full explanation.

4.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the examination 
report is complete, the veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement of 
the Case should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


